Citation Nr: 0713069	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  02-00 477 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back 
strain with degenerative changes.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Mrs. B., R. B.

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1970 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2000 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In April 2004, the veteran and witnesses appeared at a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  

In September 2004 and December 2005, the Board remanded the 
case to the RO for further development. As the requested 
development has been completed, no further action to ensure 
compliance with the remand directives is required.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Low back strain with degenerative changes is manifested by 
pain in the low back and lower extremities, moderate 
limitation of motion (60 degrees of forward flexion, 0 
degrees of backward extension, 20 degrees of left lateral 
bending, 20 degrees of right lateral bending, and rotation of 
15 degrees bilaterally, all with pain), X-ray findings of 
degenerative arthritic change with spurring from L3-L5 with 
slight narrowing of the disc space at L5-S1, MRI findings of 
spinal stenosis extending from L3 to S1 and bilateral neural 
foraminal narrowing at L4-5, no evidence of incapacitating 
episodes requiring a medical prescription for bed rest; the 
objective evidence of neurologic deficit in the lower 
extremities was primarily attributed to other service-
connected disabilities.  




CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for the low 
back strain with degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5292, 5295 (effective prior 
to September 26, 2003), Diagnostic Code 5293 (effective prior 
to and on September 23, 2002), and Diagnostic Codes 5237, 
5243 (effective on September 26, 2003).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA notice by letter, dated in November 
2004.  The notice advised the veteran of what was required to 
prevail on his claim for a higher rating; what specifically 
VA had done and would do to assist in the claim; and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit any evidence in his 
possession that pertained to the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for degree of disability 
assignable and effective date). 

To the extent that notice of the degree of disability 
assignable and effective date of the disability was not 
provided, as the claim is denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 
19 Vet. App. 473.  Moreover, at this stage of the appeal, 
when the veteran already has notice of the rating criteria, 
there is no reasonable possibility that further notice of the 
exact same information would aid in substantiating the claim, 
and any deficiency as to VCAA compliance regarding this claim 
is rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  In any 
case, in a September 2006 supplemental statement of the case, 
the RO furnished notice to the veteran as to the degree of 
disability and effective date of the disability.  

To the extent that the VCAA notices came after the initial 
adjudication in April 2000, which was prior to the enactment 
of the VCAA, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence.  The claim was then readjudicated 
following the content-complying notice as evidenced by the 
supplemental statements of the case in August 2005, September 
2006, and December 2006.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Duty to Assist

Under 38 U.S.C.A. § 5103, VA has made reasonable efforts to 
identify and obtain relevant records in support of the claim.  
The veteran was afforded the opportunity to testify at a 
personal hearing before the undersigned Veterans Law Judge in 
April 2004.  The RO has obtained the veteran's VA medical 
records and records from the Social Security Administration.  
The veteran himself has furnished private medical records.  
He has not identified any additionally available evidence for 
consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in February 2000, 
May 2003, June 2003, February 2005, and March 2006, 
specifically to evaluate the nature and severity of the 
disability at issue.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

At present, the service-connected low back strain with 
degenerative changes is rated 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5237 (effective 
September 26, 2003).  Further, effective in October 1999, he 
is separately rated at 10 percent for each lower extremity 
for peripheral neuropathy/radiculopathy associated with 
cervical degenerative joint disease under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, for mild incomplete paralysis of the 
sciatic nerve.  

The veteran filed his claim for a higher rating in October 
1999, and during the period considered in his appeal, the 
regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 23, 2002 and again 
effective September 26, 2003.  When the rating criteria are 
amended during the course of the appeal, the Board considers 
both the old and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  VAOPGCPREC 3-2000.  

It is noted that the pertinent medical evidence in the file 
consists of VA examinations conducted in February 2000, May 
2003, June 2003, February 2005, and March 2006, VA record s, 
records from the Social Security Administration, and a 
private medical records. 

Criteria effective prior to September 23, 2002

Under the "old" rating criteria for evaluating lumbosacral 
strain, the criteria for the next higher rating, 40 percent, 
are severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

The record shows that on VA examination in February 2000, 
forward flexion was to 60 degrees, extension to 0 degrees, 
lateral flexion and rotation to 20 degrees, right and left, 
which is no more than moderate in degree.  An MRI revealed 
straightening of the normal lumbar lordosis.  The veteran was 
furnished a wheelchair in November 2000 due to weakness of 
the upper and lower extremities.  VA records indicate that 
although the veteran used a wheelchair, he could walk a short 
distance, albeit with a generally unsteady gait due to 
weakness and poor balance.  A private physician in May 2002 
indicated that the veteran had decreased range of motion of 
the lumbar spine in all directions with no muscle spasm or 
abnormal posturing.  At the time of a May 2003 VA 
examination, the low back was tender to palpation in the 
right paraspinal musculature, and less so on the left.  At 
the time of a February 2005 VA examination, there was lumbar 
paraspinous muscle spasms with tenderness to palpation, but 
the clinical findings of the lumbar range of motion were 
similar to those in February 2000.  In the absence of listing 
of the whole spine to opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion, or abnormal mobility on 
forced motion, the findings do not more nearly approximate or 
equate to severe low back strain to warrant a rating higher 
than 20 percent under Diagnostic Code 5295, considering pain 
on movement, pain on use, or pain during flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).    

Under the "old" rating criteria for rating intervertebral 
disc syndrome, the criteria for the next higher rating, 40 
percent, are evidence of severe recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293. 

On VA examination in February 2000, an MRI revealed mild to 
moderate spinal stenosis extending from L3 to S1 and 
bilateral neural foraminal narrowing at L4-L5.  In September 
2000, an EMG study was normal, showing no evidence of left 
lumbosacral radiculopathy.  At the time of a February 2005 VA 
examination, the veteran reported low back pain that radiated 
into the legs, but he denied any flare-ups.  In general, VA 
records show that neurologically the veteran exhibited the 
following:  increased pain in the low back with walking and 
radiation of pain into the legs, normal muscle bulk and tone 
in the lower extremities, diminished knee reflexes and no 
ankle reflexes, decreased (4/5) motor strength in the lower 
extremities, diminished vibratory sensation in the lower 
extremities except for in the toes where it was absent and 
adequate posterior tibial pulses in the feet but no dorsalis 
pedis pulses.  

Considering the veteran's complaints and after a review of 
the MRI the VA examiner in June 2003 expressed the opinion 
that there was no clear evidence of neuropathy related to 
spinal cord dysfunction.  More recently, another VA examiner 
in March 2006 stated that he was unable to relate any sensory 
and motor abnormalities to the low back condition, but he did 
find that the symptoms of increased low back pain and pain in 
the lower extremities could be solely attributed to the 
service-connected low back disability.  VA records show that 
from at least 1999 the veteran has been prescribed pain 
medication not only for his low back but also for a cervical 
spine disability and a chronic pain syndrome.  In the absence 
of severe recurring attacks with intermittent relief, the 
findings do not more nearly approximate or equate to severe 
intervertebral disc syndrome to warrant a rating higher than 
20 percent under Diagnostic Code 5293, considering pain on 
movement, pain on use, or pain during flare-ups.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Other applicable rating criteria effective prior to September 
2002 consist of 38 C.F.R. § 4.71a, Diagnostic Code 5010, for 
arthritis due to trauma established by X-ray findings, which 
is rated as degenerative arthritis on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint involved.  
The 20 percent rating under Diagnostic Code 5295 already 
encompasses limitation of motion of the lumbar spine with 
arthritic changes, another rating under Diagnostic Codes 5292 
and 5010 would be pyramiding, that is, rating the same 
manifestation under different Diagnostic Codes, which is not 
permitted, 38 C.F.R. § 4.14, unless the criteria for the next 
higher, 40 percent, severe limitation of motion is 
demonstrated. 

On VA examination in February 2005, forward flexion was to 60 
degrees, extension to 0 degrees, lateral flexion to 20 
degrees, right and left, and rotation to 15 degrees, right 
and left, all accompanied by pain. And while the examiner 
commented that pain was a limiting factor, the veteran 
nevertheless, is able to flex, bend, and rotate his back to 
degree of more than half that of normal range of the lumbar 
spine, which does not approximate or equate to severe 
limitation of motion under Diagnostic Code 5292, considering 
pain on movement, pain on use, or pain during flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Criteria effective on September 23, 2002

The criteria for rating limitation of motion of the lumbar 
spine and lumbosacral strain, as in effect prior to September 
23, 2002, remained the same, despite other revisions to the 
rating criteria that were made effective on September 23, 
2002.  

The criteria for rating intervertebral disc syndrome were 
revised, effective on September 23, 2002.  Under the revised 
criteria, intervertebral disc syndrome is to be rated based 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 the 
separate ratings for chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).

For purposes of a rating under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

With respect to the revised rating criteria, VA and private 
medical records do not show that a physician prescribed the 
veteran bed rest for his low back condition at any time since 
the effective date of the revised criteria.  The VA examiner 
in February 2005 specifically noted that the veteran has not 
been placed on bed rest in the past 12 months.  

Furthermore, a higher rating would not result after combining 
the separate evaluations of the chronic orthopedic and 
neurologic manifestations of the veteran's degenerative disc 
disease.  The veteran's chronic orthopedic manifestations are 
no more than 20 percent disabling under Diagnostic Codes 
5295, 5003, 5010, and 5292, as previously discussed.  In 
regard to chronic neurologic manifestations of the 
degenerative disc disease of the low back, the veteran is 
already separately rated at 10 percent for peripheral 
neuropathy/radiculopathy for each lower extremity under 
Diagnostic Code 8520.  While the RO has indicated on rating 
codesheets that such neurological disability was associated 
with cervical degenerative joint disease, it has also noted 
(at the time of a July 2005 rating decision) that VA 
neurological examinations in March 2004 and July 2004 
discussed the veteran's problems with diabetic neuropathy in 
the lower extremities.  To clarify the etiology of the 
neurological deficit in the lower extremities, the veteran 
underwent a VA examination in March 2006.  
The VA examiner expressed the opinion that while pain in the 
lower extremities may be solely attributable to the low back 
disability (as opposed to his service-connected diabetes 
mellitus or degenerative joint disease of the cervical 
spine), he was unable to attribute any sensory or motor 
abnormalities on examination to the low back disability.  

Thus, given that the primary chronic neurologic deficiencies 
in the lower extremities have been associated with other 
service-connected disability and assigned separate ratings 
under Code 8520 for mild incomplete sciatic nerve impairment, 
effective in October 1999, the Board finds no basis upon 
which to assign a higher rating due to neurologic 
manifestations in each lower extremity as a result of 
degenerative disc disease of the low back.  Pain that is 
attributable to the low back condition has not been shown to 
result in more than minimal neurologic impairment, in light 
of the veteran's entire neurologic disability picture in the 
lower extremities.  Essentially, the veteran's pain symptoms 
overlap with other neurologic symptoms of a sensory and motor 
nature, which are attributed to other service-connected 
disabilities and for which separate evaluations have already 
been assigned under Code 8520.  To separately rate the 
manifestations of pain in the lower extremities would violate 
the rule against pyramiding.  Consequently, a rating higher 
than 20 percent is not in order under the revised version of 
Diagnostic Code 5293 effective on September 23, 2002.  

Criteria effective on September 26, 2003

The revised criteria effective on September 26, 2003 are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.  

Effective September 26, 2003, the criteria for rating 
lumbosacral strain were revised.  Under revised or current 
version, the criteria for the next higher rating, 40 percent, 
are forward flexion of the thoracolumbar spine to 30 degrees 
or less; or where there is favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(effective September 26, 2003). 

The revised or current criteria under the General Rating 
Formula for Diseases and Injuries of the Spine provide normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension. 

The record shows that the veteran has more than 30 degrees of 
forward flexion and that the thoracolumbar spine is not 
ankylosed, considering pain on movement, pain on use, or pain 
during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

As explained above, the Board finds that assignment of a 
separate rating for neurologic manifestations is not in 
order. 

Effective September 26, 2003, intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating.  

The old rating criteria, as applied to the facts of this 
case, have been discussed and considered.  The revised or 
current rating formula consists essentially of the criteria 
for rating intervertebral disc syndrome that were revised 
effective on September 23, 2002, and considered.  As 
previously discussed and considered, the medical evidence of 
record does not contain objective findings of incapacitating 
episodes having a total duration of at least four weeks 
during the past twelve months since the effective date of the 
regulatory revisions pertaining to intervertebral disc 
syndrome.  Therefore, a higher rating is not warranted under 
the revised or current Diagnostic Code 5243, as it pertains 
to incapacitating episodes.  





For the reasons expressed, the preponderance of the evidence 
is against the claim for a rating higher than 20 percent for 
low back strain with degenerative changes, under the old 
rating criteria, the rating criteria revised effective in 
September 23, 2002, and the rating criteria revised September 
26, 2003, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 


ORDER

A rating higher than 20 percent for a low back strain with 
degenerative changes is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


